Case 2:20-cv-06682-PA-RAO Document 26 Filed 10/27/20 Page 1 of 2 Page ID #:104


  1
                                                                      JS-6
  2
  3
  4
  5
  6
  7
  8
  9                        UNITED STATES DISTRICT COURT
 10                      CENTRAL DISTRICT OF CALIFORNIA
 11
 12    CARMEN JOHN PERRI, an                   Case No.: 2:20-cv-06682-PA-RAO
       individual,
 13
 14    Plaintiff,                               ORDER DISMISSAL WITH
                                                PREJUDICE
 15    vs.
 16
       9920 VALLEY BLVD LLC, a
 17    California limited liability company;
 18    and DOES 1-10, inclusive,

 19    Defendants.
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                         ORDER
                                DISMISSAL WITH PREJUDICE
Case 2:20-cv-06682-PA-RAO Document 26 Filed 10/27/20 Page 2 of 2 Page ID #:105

  1         After consideration of the Joint Stipulation for Dismissal of the entire action
  2   with Prejudice filed by Plaintiff Carmen John Perri (“Plaintiff”) and 9920
  3   VALLEY BLVD LLC (“Defendant”), the Court hereby enters a dismissal with
  4   prejudice of Plaintiff’s Complaint in the above-entitled action, in its entirety. Each
  5   party shall bear his or its own costs and attorneys’ fees.
  6         IT IS SO ORDERED.
  7
      DATED: October 27, 2020
  8
  9
                                       PERCY ANDERSON
 10                                    UNITED STATES DISTRICT JUDGE
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                           1
                                         ORDER
                                DISMISSAL WITH PREJUDICE
